Quinn, Chief Judge
(dissenting) :
As to the voting procedure on the sentence, I adhere to my views in United States v Johnson, 18 USCMA 436, 40 CMR 148. As to the claim of self-defense, the accused contended he did not inflict the injury upon the victim, who, incidentally, while taller and heavier than the accused, was recovering from heart surgery which was undoubtedly known to the accused because he became acquainted with the victim while both were in the hospital; and the accused’s testimony demonstrates that the victim twice walked away from the accused, and the accused precipitated the last fight while armed with the knife. United States v O’Neal, 16 USCMA 33, 36 CMR 189; United States v Rine, 18 USCMA 421, 40 CMR 133. I would, therefore, affirm the decision of the board of review.